Citation Nr: 1417051	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  During the hearing, the Veteran testified that his PTSD symptoms affected his mental capacity, preventing him from working.  The Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the Veteran VA examinations in connection with this appeal.

In the Veteran's October 2011 PTSD examination, it was noted that the Veteran did not have memory problems or suicidal and homicidal ideations.  Additionally, the Veteran characterized his relationship with his siblings as "good" and his relationship with his step-daughter as "ok."  

On his September 2012 VA Form 9, the Veteran wrote that "[t]he evaluator indicated that I did not have any problems with suicide... I want you to know that if the question on suicide was asked or framed a different way I would have probably told the psychologist that I do have suicidal thoughts but I did not want people to think that I am crazy.  I was told that if I indicate that I have suicidal thoughts the V.A. would send me to an institution for crazy people."

Subsequently, in his October 2013 travel board hearing, the Veteran testified that he wanted to kill himself many times and still occasionally had thoughts about hurting himself, but had not told the examiner because he was afraid of being institutionalized.  Additionally he testified that the thought of committing homicide had come to him a couple of times about a couple of people.  The Veteran further testified that he and his step-daughter do not talk and his sisters do not want him to visit them because he is angry all the time and creates trouble.  The Veteran also testified that he is having trouble with his short term memory.  A new VA examination is necessary to evaluate the Veteran's current PTSD symptoms.

Additionally, during his October 2013 travel board hearing, the Veteran testified that his PTSD symptoms affected his mental capacity, preventing him from working.  As such, a VA examination is also necessary to evaluate whether the Veteran is entitled to a TDIU for his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

2. Obtain copies of the complete updated VA and private clinical records of all evaluations and treatment the Veteran received for his claimed disabilities.  All requests for records and responses must be associated with the claims folder.

3. AFTER the above has been completed to the extent possible schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report. 

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD.  The examiner is requested to respond to the following:

a. Assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to PTSD.

b. In forming the requested opinion, the examiner is asked to review and discuss the lay statements of the Veteran, in the claims file and during his October 2013 travel board hearing, and the medical evidence of record.

4. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD with anxiety, residuals of fracture, proximal fibula, with limitation of motion, right knee, acromioclavicular separation, left shoulder, tinnitus, and bilateral hearing loss) render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.  Reconcile the opinion with the Veteran's contentions.

5. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



